Citation Nr: 9933751	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to October 
1953, and was a prisoner of war (POW) from November 1950 to 
August 1953.  The veteran died on May [redacted], 1995.  The 
appellant is the veteran's widow.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal, and 
the case was referred to the Board for resolution.  

In June 1997, the Board remanded the case back to the RO to 
consider the additional issue of service connection for heart 
disease for accrued benefits purposes.  Following this, the 
Board remanded the case back to the RO a second time in July 
1998 to issue a Supplemental Statement of the Case on that 
issue.  The requested development having been completed, the 
case has once again been brought before the Board for 
additional review.  


REMAND

Preliminary review indicates that there is a question as to 
whether the substantive appeal with respect to the issue of 
entitlement to service connection for heart disease for 
accrued benefits purposes was timely submitted.  See 
38 C.F.R. §§ 20.202, 20.203 (1999).  In this regard, the 
Board observes that the issue of entitlement to accrued 
benefits was decided by an August 1997 rating decision 
pursuant to a June 1997 Remand by the Board.  The 
representative submitted written argument to the Board with 
respect to this issue in November 1997, and the case was 
again referred to the Board for review.  

The Board construed the November 1997 written argument to be 
a notice of disagreement, and remanded the case back to the 
RO to issue a supplemental statement of the case (SSOC).  
Pursuant to the Board's Remand, the RO issued an SSOC in 
March 1999.  Following this action, the accredited 
representative in this case submitted, on the appellant's 
behalf, additional written argument to the Board in July 
1999, and requested that this document be considered a 
substantive appeal in lieu of a VA Form 9 with respect to the 
issue of service connection for a heart disorder for accrued 
benefits purposes.  The Board notes that this additional 
written argument dated July 1999 was submitted some four 
months after the SSOC was issued, and well beyond one year 
from the issuance of notice of the RO's decision with respect 
to this issue.  Consequently, it appears that the substantive 
appeal with respect to the accrued benefits issue was not 
timely filed.  However, as the appellant's representative has 
requested that the Board accept his July 1999 written 
argument as a substantive appeal to the accrued benefits 
claim, the Board must address the question of its 
jurisdiction over that matter.  Further, since the 
jurisdictional issue has been raised sua sponte by the Board, 
the appellant should be accorded the opportunity to submit 
evidence or argument as to the timeliness of the substantive 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Cf 
Marsh v. West, 11 Vet. App. 468 (1998); see also 38 C.F.R. 
§ 20.101(c) (1999) ("All claimants have the right to appeal 
a determination made by the agency of original jurisdiction 
that the Board does not have jurisdictional authority to 
review a particular issue.  This includes questions relating 
to the timely filing and adequacy of the Notice of 
Disagreement and the Substantive Appeal.")  Further, as 
noted in prior remands, since the issue of the cause of the 
veteran's death and the issue underlying the accrued benefits 
claim in this case are so intertwined, the Board must again 
defer decision on the cause of death matter.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

1.  The appellant should be given an 
opportunity to submit any argument or 
evidence she desires concerning the issue 
of whether a timely substantive appeal 
has been filed to the August 1997 rating 
decision that denied her accrued benefits 
claim.

2.  The RO should address the issue of 
whether the appellant has submitted a 
timely substantive appeal to the August 
1997 rating decision which denied service 
connection for heart disease for accrued 
benefits purposes.  If it is determined 
by the RO that a timely substantive 
appeal has not been submitted, the 
appellant and her representative should 
be informed of the right to file a notice 
of disagreement with that determination.  
If a notice of disagreement is received, 
appropriate appellate procedures should 
be followed.  If it is determined that a 
timely substantive appeal was received, 
the case should be returned to the Board, 
if otherwise in order.  No action is 
required of the appellant until she is 
notified by the RO.

The purpose of this REMAND is to obtain additional 
development and to ensure that the appellant's due process 
rights are protected.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence she desires to have 
considered in connection with her current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


 

